Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
16, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 16, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00536-CV
____________
 
IN RE TOMASA LOPEZ AND BAUDELIO LOPEZ, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On July
6, 2007, relators Tomasa Lopez and Baudelio Lopez filed a petition for writ of
mandamus in this court, requesting we order respondent, the Honorable Ken Wise,
presiding judge of the152nd District Court, Harris County, Texas, (1) to vacate
his order of November 6, 2006 granting real party CASA Pontiac GMC Buick, Inc.=s motion to compel arbitration and
stay litigation; and (2) to enter an order denying that motion.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. Proc. 52.1.
We find
that relators are not entitled to mandamus relief.  Accordingly, we deny
relators= petition for writ of mandamus.                                                                         
PER
CURIAM




Petition Denied and Memorandum Opinion filed August
16, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.